Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Nguyen on 1/11/22.

The application has been amended as follows: 
13. (Currently Amended) A chemical vapor deposition system for coating one or more workpieces, said system comprising: a. a plurality of processing chambers (135), wherein each chamber (101) of the plurality of processing chambers is hollow and includes (i) a first end (113), (ii) a second opposite end (115), (iii) an interior space (117) between the first end (113) and the second end (115), (iv) a movable door (111) for accessing the interior space (117) of the chamber (101), (v) a conductive and removable shield (103) lining an inside of the chamber (101), and (vi) one or more fixtures (133) coupled to one or both of the   first end (113) the second end (115), the fixtures (133) configured to position one or more workpieces (119) within the interior space (117), wherein the fixtures (133) are modular and is configured to vary a spacing between individual workpieces of the one or more workpieces, b. a plurality of anodes (125) operatively coupled to each of the plurality of processing chambers (135); c. a pulsed DC power supply (131) operatively coupled to each of the plurality of processing chambers (135), wherein when the workpieces (119) are positioned inside at least one of the processing chambers (135), the DC power supply (131) is configured to apply a large negative pulse for biasing said chamber and the one or more workpieces (119) as cathodes, wherein the shield (103) is in face-sharing contact with an interior surface of the chamber (101), wherein a negative bias is additionally applied to the shield (103) such that the shield (103) is biased, wherein the shield (103) is configured to be removed from the chamber (101) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718